Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.






DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on April 28, 2020, wherein claims 1-20 are currently pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claims are directed to risk assessment using gathered information and using mathematical concepts to make those assessments from collected information/data.  The claim(s) recite(s) obtaining/receiving information data (“fetching”; and the information received is abstract in nature), data analysis and manipulation to determine/decide more information/data (running simulations, risk score determination, “merging” scores (mathematically), comparing information, etc., - all abstract ideas using abstract information), and providing/displaying this determined information/data (the determined information is also abstract in nature).  The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).  Using abstract information in mathematical concepts to determine the idea of risk (risk assessment) fall within the abstract idea categories of organizing human activities (fundamental economic activity of determine risk in industries), mathematical concepts, and mental processes (concepts that can be performed in the human mind (determining risk) through observation, evaluation, and judgement).
The limitations of the independent claims and the core claimed concept (as stated above and also see claims), under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “systems,” “processors,” “modules (generic hardware and non-specific software),” “graphical user interfaces (GUIs)” “storage medium/media,” “databases,” etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). If a claims limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind (including an observation, evaluation, judgment, opinion), then it falls within the mental processes grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under mathematical concepts grouping, organizing human activities grouping, and mental processes grouping the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “processors,” “modules (generic hardware and non-specific software),” “graphical user interfaces (GUIs)” “storage medium/media,” “databases,” etc.,) which are recited at a high level of generality, i.e., as generic “systems,” “processors,” “modules (generic hardware and non-specific software),” “graphical user interfaces (GUIs)” “storage medium/media,” “databases,” etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “systems,” “processors,” “modules (generic hardware and non-specific software),” “graphical user interfaces (GUIs)” “storage medium/media,” “databases,” etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0058-0059 [general-purpose computer/computing components], 0040-0041 [general-purpose/generic or well-known computers and/or computing components]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.  The dependent claims further state using information (abstract information) in a risk assessment setting further using mathematical concepts for getting results/determinations.  Some of the dependent claims merely recite the type of data – data labels – which are abstract in nature and are not patentable subject matter as they are not functional and are just descriptive material (for example, among many claims, “homogenous vehicles,” “heterogenous vehicles,” “wind-driven vehicles,” “airship,” etc.,)). Also note that the Applicant also just states what type of data is used but does not show anything specific on how this information is used and does not show any technical concepts or use with this data (merely just states what data is used in the dependent claims – in separate dependent claims). Using abstract information in mathematical concepts to determine the idea of risk (risk assessment) fall within the abstract idea categories of organizing human activities (fundamental economic activity of determine risk in industries), mathematical concepts, and mental processes (concepts that can be performed in the human mind (determining risk) through observation, evaluation, and judgement).  The dependent claims also recite obtaining/receiving information data (“fetching”; and the information received is abstract in nature), data analysis and manipulation to determine/decide more information/data (running simulations, risk score determination, “merging” scores (mathematically), comparing information, etc., - all abstract ideas using abstract information), and providing/displaying this determined information/data (the determined information is also abstract in nature).  The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).
The limitations of dependent claims, under the broadest reasonable interpretation, covers methods of organizing human activity, mental processes, and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “systems,” “processors,” “modules (generic hardware and non-specific software),” “graphical user interfaces (GUIs)” “storage medium/media,” “databases,” etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). If a claims limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind (including an observation, evaluation, judgment, opinion), then it falls within the mental processes grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under mathematical concepts grouping, organizing human activities grouping, and mental processes grouping the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “processors,” “modules (generic hardware and non-specific software),” “graphical user interfaces (GUIs)” “storage medium/media,” “databases,” etc.,) which are recited at a high level of generality, i.e., as generic “systems,” “processors,” “modules (generic hardware and non-specific software),” “graphical user interfaces (GUIs)” “storage medium/media,” “databases,” etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “systems,” “processors,” “modules (generic hardware and non-specific software),” “graphical user interfaces (GUIs)” “storage medium/media,” “databases,” etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0058-0059 [general-purpose computer/computing components], 0040-0041 [general-purpose/generic or well-known computers and/or computing components]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rinehart et al., (US 2018/0225976) in view of Jackson (US 2012/0166249).


As per claim 1, Rinehart discloses a method for dynamic risk assessment of a flight in a fleet of aircraft (Abstract [aircraft…risk analysis]; ¶¶ 0004-0006 [data…aircraft…data…risk analysis…risks], 0015-0016, 0022 [risk assessment unit…performing (risk) analysis], 0024-0025), the method comprising: 
fetching state data for a flight from a distributed database configured to store state data for a plurality of flights being performed by the fleet of aircraft (figs. 1-2, 6; ¶¶ 0015-0016, 0023 [incoming…data… aircraft surveillance data such as automatic dependent surveillance-broadcast (ADS-B) data from the various aircraft in or near a controlled airspace, aircraft flight plan data, current crew status data, current System Wide Information Management (SWIM) data and/or other operations data, weather data from any type of weather data source, and real-time infrastructure data such as Ground Based Augmentation System (GBAS) data, glideslope status, runway status…databases of relevant information], 0024-0026); 
running a plurality of models/scenarios/possibilities (in determining risk from data – ARCA system), by a plurality of risk modules, based on the state data for the flight, each of the plurality of risk modules configured to assess a type of risk and output a risk score, the plurality of simulations resulting in a plurality of risk scores for the flight (¶¶ 0022-0025 [ARCA system 100 includes risk assessment unit 102 for performing analysis at different stages relative to the flight of an aircraft. As shown in FIG. 1, risk assessment unit 102 of ARCA system 100 may provide different types of outputs for different applications and to different recipients. The various outputs generated by ARCA system 100 may illustratively include recommended approaches and risk factors 122, available clearances and risk levels 124, clearance risk alerts 126, reports 128, and post-operation analyses 129. The various recipients of outputs from ARCA system 100 may include fleet operators 132, the FAA and other ANSPs 134, air traffic control (ATC) 135, and aircraft flight decks 136 and electronic flight bags (EFBs) 137…ARCA system…evaluates…(various gathered/incoming data)…processing to determine risk…Risk assessment unit 102 of ARCA system 100 may analyze risks associated with or relevant to aircraft… generate outputs tailored to be useful after (runs the “simulations” to get results for output))]); 
merging the plurality of risk scores for the flight by stacking the plurality of risk scores for the flight beginning with a highest risk score until a merged risk threshold is exceeded or each of the plurality of risk scores have been stacked; and providing merged risk score data to an automated system configured to generate an automated message to the flight in response to the merged risk score data (¶¶ 0032-0033 [ARCA…determine that a combination of detected risk factors elevates the overall risk above a selected threshold…factors in combination, compared with probabilistic modeling based on historical data, justify issuing an alert…generate this alert and recommendation after determining also that the combination of risk factors involved…issue the alert and recommendation…to the EFB or other flight deck interface…[o]utputs from ARCA system 100 to the EFB or other flight deck interface may provide backup intelligence to the flight crew to promote the flight crew's awareness of risk factors and overall risk…ARCA system 100 may integrate multiple risk factors that combine into a substantial overall risk, such as short runway, wet conditions, low visibility, and curved approach, and determine to generate a warning output for communication to the EFB (merging risk scores by stacking) or other flight deck interface to warn of and describe the risk factors and recommend caution…generate a warning output for communication to the EFB or other flight deck interface, implemented as a text and/or spoken word output], 0037-0039).
Rinehart discloses using gathered data to create models that determine risk and provide recommendations (see citations above and also see ¶¶ 0049-0053 [providing some detail on how these models are used to determine outcomes and project risk – which is “simulations”]). However, Rinehart does not explicitly state the term “simulations.”
Analogous art Jackson discloses running simulations based on information/data related to flight/aircraft/aero-industry including risk scores/indexes (¶¶ 0036-0037, 0047, 0053 [[o]nce the risk modelling according to this technique has been completed, a total risk for an asset can be determined from a combination of the individually modelled risks…[t]his may be achieved in one embodiment by adding all the risk values to give a total risk], 0109 [asset management tool…(considerations)…based on risk modelling…also to then simulate how the demand will be satisfied according to the available resources…allowing simulations], 0112 [fleet…determine level of stagger for aircraft in the fleet…assessment…risk…modelled risk]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Rinehart simulations based on information/data as taught by analogous art Jackson in order to conduct accurate risk assessments and obtain accurate risk results since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Jackson (running models/scenarios from data is simulating the results to assess risk – that is simulations as described in Jackson using gathered data to assess what would happen (what-if scenarios) is a known technique in risk assessments) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).



As per claim 16, claim 16 discloses substantially similar limitations as claim 1 above; and therefore claim 16 is rejected under the same rationale and reasoning as presented above for claim 1.

As per claim 2, Rinehart discloses the method of claim 1, further comprising presenting, by a user interface, a graphical representation of the merged risk score data for the flight, the graphical representation showing at least a merged risk score and the highest risk score, the merged risk score comprising an ordered stack of the plurality of risk scores (¶¶ 0027-0030 [risk assessment… generate outputs for communication to air navigation service providers (through GUI)…determine…high-risk condition…output recommendation…track risk factor…ARCA system is configured to provide information to air traffic control (through GUIs), ARCA system 100 may output for communication to air traffic control a list of available clearances and a risk level associated with each of the available clearances, with highlighted indications of any specific high-risk factors associated with any of the available clearances… outputs for communication to an EFB (a type of GUI)…ARCA…communicate data to the EFB…contain highlights of the analysis such as exceptional risk factors… recommend one or more alternative approach options that ARCA system 100 determines to have lower risk], 0032-0033 [probabilistic modelling…generate this alert and recommendation after determining also that the combination of risk factors involved…risk factors and overall risk…integrate multiple risk factors that combine into a substantial overall risk], 0037-0038 [risk analysis…summarizing sets of risk analysis…ARCA…combine decision factors to produce…risk assessment]; see also (¶¶ 0032-0033 [ARCA…determine that a combination of detected risk factors elevates the overall risk above a selected threshold…factors in combination, compared with probabilistic modeling based on historical data, justify issuing an alert…generate this alert and recommendation after determining also that the combination of risk factors involved…issue the alert and recommendation…to the EFB or other flight deck interface…[o]utputs from ARCA system 100 to the EFB or other flight deck interface may provide backup intelligence to the flight crew to promote the flight crew's awareness of risk factors and overall risk…ARCA system 100 may integrate multiple risk factors that combine into a substantial overall risk, such as short runway, wet conditions, low visibility, and curved approach, and determine to generate a warning output for communication to the EFB (merging risk scores by stacking) or other flight deck interface to warn of and describe the risk factors and recommend caution…generate a warning output for communication to the EFB or other flight deck interface, implemented as a text and/or spoken word output], 0037-0039).
As per claim 3, Rinehart discloses the method of claim 1, further comprising causing the automated system to generate the automated message to the flight, wherein one or more of the plurality of risk modules exceeds an individual risk threshold (¶¶ 0032-0033 [ARCA…determine that a combination of detected risk factors elevates the overall risk above a selected threshold…factors in combination, compared with probabilistic modeling based on historical data, justify issuing an alert…generate this alert and recommendation after determining also that the combination of risk factors involved…issue the alert and recommendation…to the EFB or other flight deck interface…[o]utputs from ARCA system 100 to the EFB or other flight deck interface may provide backup intelligence to the flight crew to promote the flight crew's awareness of risk factors and overall risk…ARCA system 100 may integrate multiple risk factors that combine into a substantial overall risk, such as short runway, wet conditions, low visibility, and curved approach, and determine to generate a warning output for communication to the EFB (merging risk scores by stacking) or other flight deck interface to warn of and describe the risk factors and recommend caution…generate a warning output for communication to the EFB or other flight deck interface, implemented as a text and/or spoken word output], 0037-0039; see also 0022-0025 [RCA system 100 includes risk assessment unit 102 for performing analysis at different stages relative to the flight of an aircraft. As shown in FIG. 1, risk assessment unit 102 of ARCA system 100 may provide different types of outputs for different applications and to different recipients. The various outputs generated by ARCA system 100 may illustratively include recommended approaches and risk factors 122, available clearances and risk levels 124, clearance risk alerts 126, reports 128, and post-operation analyses 129. The various recipients of outputs from ARCA system 100 may include fleet operators 132, the FAA and other ANSPs 134, air traffic control (ATC) 135, and aircraft flight decks 136 and electronic flight bags (EFBs) 137…ARCA system…evaluates…(various gathered/incoming data)…processing to determine risk…Risk assessment unit 102 of ARCA system 100 may analyze risks associated with or relevant to aircraft… generate outputs tailored to be useful after]).
As per claim 4, Rinehart discloses the method of claim 2, further comprising causing the automated system to generate the automated message to the flight, wherein the merged risk score exceeds the merged risk threshold (see citations above and also see ¶¶ 0027-0030 [continuously, or at one or more intervals, update a risk assessment for a particular flight of an aircraft as the flight progresses…ARCA system 100 may generate outputs for communication…flight in progress unit 104 may determine a high risk condition for the flight, above a certain threshold of risk level, and may, in response to determining that the high risk condition exists, output a recommendation or request for a change…ARCA system 100 may be configured to communicate data to the EFB mobile device interface. ARCA system 100 may determine if risks associated with the approach clearance exceed a specified threshold. Delivered clearance unit 106 may respond to determining that risks associated with the approach clearance exceed the specified threshold by generating a warning or alert output for communication to the EFB, other flight deck interface, or dispatcher interface], 0031-0033 [determine that a combination of detected risk factors elevates the overall risk above a selected threshold…factors in combination, compared with probabilistic modeling based on historical data, justify issuing an alert…generate this alert and recommendation after determining also that the combination of risk factors ], 0037).  
As per claim 5, Rinehart discloses the method of claim 1, wherein the automated message is configured to cause an adjustment to a flight path (see citations above and also see ¶¶ 0030 [warning or alert…recommend…alternate approach options (change in flight path)], 0031 [(after risk assessment)…change in runway (which is adjusting the flight path)], 0032 [determine that a different runway at the airport has better runway conditions, and may issue a recommendation, together with the alert, for the clearance to be modified for the aircraft to approach the runway with better runway conditions], 0033 [warning output such as this from ARCA system 100 to a flight crew interface may serve to heighten the crew's awareness of relevant risks, and potentially prepare the flight crew to be ready to carry out a go-around procedure instead of landing on the initial approach if the approach and landing does not develop with sufficient containment of the identified risk (causing an adjustment to the flight path)]).  
As per claim 7, Rinehart discloses the method of claim 1, wherein the state data comprises a weather forecast (note that the information stated is abstract data/information and “weather forecast” is just a data label that is non-functional/non-technical and is just descriptive material – and hence not patentable subject matter (the claimed concept would’ve performed the same regardless the data type – and note that the data is used for mathematical calculations/determinations (descriptive material (data label) whose number/score is used in mathematical calculations)); also see ¶¶ 0016 [weather information], 0023 [weather data from any type of weather data source…ARCA evaluate incoming weather data], 0026 [forecasted weather]).  
As per claim 8, Rinehart discloses the method of claim 1, wherein the state data comprises observed weather (note that the information stated is abstract data/information and “weather” is just a data label that is non-functional/non-technical and is just descriptive material – and hence not patentable subject matter (the claimed concept would’ve performed the same regardless the data type – and note that the data is used for mathematical calculations/determinations (descriptive material (data label) whose number/score is used in mathematical calculations)); also see ¶¶ 0016 [weather information], 0023 [weather data from any type of weather data source…real-time data…currently received (observed data)…ARCA evaluate incoming weather data], 0032 [detected risk factors…determine that there are adverse weather conditions (e.g., gusty winds), 0038]).  
As per claim 9, Rinehart discloses the method of claim 1, wherein the state data comprises a time of day (note that the information stated is abstract data/information and “time of day” is just a data label that, as claimed, is non-functional/non-technical and is just descriptive material – and hence not patentable subject matter (the claimed concept would’ve performed the same regardless the data type – and note that the data is used for mathematical calculations/determinations (descriptive material (data label) whose number/score is used in mathematical calculations)); also see, for example, ¶¶ 0037 [scales of time…identify times…times of day], 0029 [over time (and any time is a time of the day)], 0045 [day/night phase]).  
As per claim 10, Rinehart discloses the method of claim 1, wherein the fleet comprises two or more homogeneous vehicles (note that the information stated is abstract data/information and “homogeneous vehicles” is just a data label that is non-functional/non-technical and is just descriptive material – and hence not patentable subject matter (the claimed concept would’ve performed the same regardless the data type)); also see ¶¶ 0026-0027 [analyzing a particular flight…flight type…known…risk assessment (the risk assessment is made where aircraft type is considered and that type is compared with known (similar) type of aircraft (homogeneous))], 0037 [aircraft types that are associated with higher risk relative to the average or a baseline (homogeneous in certain aspects)], 0039 [historical data…include…aircraft type (to use in risk analysis for current flights and aircrafts – similar aircraft data is considered)]).  
As per claim 11, Rinehart discloses the method of claim 1, wherein the fleet comprises two or more heterogeneous vehicles (note that the information stated is abstract data/information and “heterogeneous vehicles” is just a data label that is non-functional/non-technical and is just descriptive material – and hence not patentable subject matter (the claimed concept would’ve performed the same regardless the data type); also see ¶¶ 0023 [relevant information…aircraft types (various different types of aircraft - heterogeneous)], 0037 [aircraft types (different aircrafts for there to be “types” of aircraft)]).  
As per claim 12, Rinehart discloses the method of claim 1, wherein the fleet includes a wind-driven vehicle (note that the information stated is abstract data/information and “wind-driven vehicle” is just a data label that is non-functional/non-technical and is just descriptive material – and hence not patentable subject matter (the claimed concept would’ve performed the same regardless the data type); also see ¶¶ 0003-0005 [aircraft – works with the air and wind since it is an aircraft (i.e. an aircraft is a wind-driven vehicle); winds directly effects aircraft flying (air-flow in the environment); aircraft flies based on wind effects], 0017 [environmental conditions…wind (effects how the aircraft flies – wind-driven)], 0032 [shows another example of winds directly effecting aircraft flying – wind-driven flying], 0038, 0045).  
As per claim 14, Rinehart discloses the method of claim 1, wherein the fleet includes a fixed-wing aircraft (note that the information stated is abstract data/information and “fixed-wing” is just a data label that is non-functional/non-technical and is just descriptive material – and hence not patentable subject matter (the claimed concept would’ve performed the same regardless the data type); also see fig. 2 [shows picture of fixed-wing aircraft as an example]).  


As per claim 17, claim 17 discloses substantially similar limitations as claim 2 above; and therefore claim 17 is rejected under the same rationale and reasoning as presented above for claim 2.

As per claims 18, Rinehart discloses a method for dynamic risk assessment of a fleet of aircraft, the method comprising: 
fetching state data for a fleet of aircraft from a distributed database (figs. 1-2, 6; ¶¶ 0015-0016, 0023 [incoming…data… aircraft surveillance data such as automatic dependent surveillance-broadcast (ADS-B) data from the various aircraft in or near a controlled airspace, aircraft flight plan data, current crew status data, current System Wide Information Management (SWIM) data and/or other operations data, weather data from any type of weather data source, and real-time infrastructure data such as Ground Based Augmentation System (GBAS) data, glideslope status, runway status…databases of relevant information], 0024-0026); 
assessing a first type of risk for the fleet by running a first plurality of models/scenarios/possibilities, by a first risk module, based on the state data for the fleet of aircraft, the first plurality of models/scenarios/possibilities resulting in a first plurality of risk scores for the first type of risk for a plurality of flights in the fleet (¶¶ 0022-0025 [ARCA system 100 includes risk assessment unit 102 for performing analysis at different stages relative to the flight of an aircraft. As shown in FIG. 1, risk assessment unit 102 of ARCA system 100 may provide different types of outputs for different applications and to different recipients. The various outputs generated by ARCA system 100 may illustratively include recommended approaches and risk factors 122, available clearances and risk levels 124, clearance risk alerts 126, reports 128, and post-operation analyses 129. The various recipients of outputs from ARCA system 100 may include fleet operators 132, the FAA and other ANSPs 134, air traffic control (ATC) 135, and aircraft flight decks 136 and electronic flight bags (EFBs) 137…ARCA system…evaluates…(various gathered/incoming data)…processing to determine risk…Risk assessment unit 102 of ARCA system 100 may analyze risks associated with or relevant to aircraft… generate outputs tailored to be useful after (runs the “simulations” to get results for output))]; also see 0022 [fleet and fleet operators], 0026-0028 [fleet…analyze their flights…decision making…fleet operator…risk factors associated with the flights], 0035 [monitor…number of flights…processing of the results of the flights…data…risk factors], 0037 [fleet operators get the risk information of flights]); 
assessing a second type of risk for the fleet by running a second plurality of simulations, by a second risk module, based on the state data for the fleet of aircraft, the second plurality of models/scenarios/possibilities resulting in a second plurality of risk scores for the second type of risk for the plurality of flights in the fleet (¶¶ also see 0022 [fleet and fleet operators], 0026-0028 [fleet…analyze their flights…decision making…fleet operator…risk factors associated with the flights], 0035 [monitor…number of flights…processing of the results of the flights…data…risk factors], 0037 [fleet operators get the risk information of flights]); 
generating fleet risk assessment data comprising a merged fleet risk score comprising the first plurality of risk scores representing the first type of risk and the second plurality of risk scores representing the second type of risk; and providing the fleet risk assessment data to an automated system configured to generate an automated message to one or more flights in the fleet in response to the fleet risk assessment data (¶¶ 0032-0033 [ARCA…determine that a combination of detected risk factors elevates the overall risk above a selected threshold…factors in combination, compared with probabilistic modeling based on historical data, justify issuing an alert…generate this alert and recommendation after determining also that the combination of risk factors involved…issue the alert and recommendation…to the EFB or other flight deck interface…[o]utputs from ARCA system 100 to the EFB or other flight deck interface may provide backup intelligence to the flight crew to promote the flight crew's awareness of risk factors and overall risk…ARCA system 100 may integrate multiple risk factors that combine into a substantial overall risk, such as short runway, wet conditions, low visibility, and curved approach, and determine to generate a warning output for communication to the EFB (merging risk scores by stacking) or other flight deck interface to warn of and describe the risk factors and recommend caution…generate a warning output for communication to the EFB or other flight deck interface, implemented as a text and/or spoken word output], 0037-0039; also see 0022 [fleet and fleet operators], 0026-0028 [fleet…analyze their flights…decision making…fleet operator…risk factors associated with the flights], 0035 [monitor…number of flights…processing of the results of the flights…data…risk factors], 0037 [fleet operators get the risk information of flights]).
Rinehart discloses using gathered data to create models that determine risk and provide recommendations (see citations above and also see ¶¶ 0049-0053 [providing some detail on how these models are used to determine outcomes and project risk – which is “simulations”]). However, Rinehart does not explicitly state the term “simulations.”
Analogous art Jackson discloses running simulations based on information/data related to flight/aircraft/aero-industry including risk scores/indexes (¶¶ 0036-0037, 0047, 0053 [[o]nce the risk modelling according to this technique has been completed, a total risk for an asset can be determined from a combination of the individually modelled risks…[t]his may be achieved in one embodiment by adding all the risk values to give a total risk], 0109 [asset management tool…(considerations)…based on risk modelling…also to then simulate how the demand will be satisfied according to the available resources…allowing simulations], 0112 [fleet…determine level of stagger for aircraft in the fleet…assessment…risk…modelled risk]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Rinehart simulations based on information/data as taught by analogous art Jackson in order to conduct accurate risk assessments and obtain accurate risk results since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Jackson (running models/scenarios from data is simulating the results to assess risk – that is simulations as described in Jackson using gathered data to assess what would happen (what-if scenarios) is a known technique in risk assessments) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claims 19, Rinehart discloses the method of claim 18, further comprising: aggregating the first plurality of risk scores to generate a first aggregate risk score; and aggregating the second plurality of risk scores to generate a second aggregate risk score, wherein the merged fleet risk score merges the first aggregate risk score with the second aggregate risk score (¶¶ 0027-0030 [risk assessment… generate outputs for communication to air navigation service providers (through GUI)…determine…high-risk condition…output recommendation…track risk factors…ARCA system is configured to provide information to air traffic control (through GUIs), ARCA system 100 may output for communication to air traffic control a list of available clearances and a risk level associated with each of the available clearances, with highlighted indications of any specific high-risk factors associated with any of the available clearances… outputs for communication to an EFB (a type of GUI)…ARCA…communicate data to the EFB…contain highlights of the analysis such as exceptional risk factors… recommend one or more alternative approach options that ARCA system 100 determines to have lower risk], 0032-0033 [probabilistic modelling…generate this alert and recommendation after determining also that the combination of risk factors involved…risk factors and overall risk…integrate multiple risk factors that combine into a substantial overall risk], 0037-0038 [risk analysis…summarizing sets of risk analysis…ARCA…combine decision factors to produce…risk assessment]; see also (¶¶ 0032-0033 [ARCA…determine that a combination of detected risk factors elevates the overall risk above a selected threshold…factors in combination, compared with probabilistic modeling based on historical data, justify issuing an alert…generate this alert and recommendation after determining also that the combination of risk factors involved…issue the alert and recommendation…to the EFB or other flight deck interface…[o]utputs from ARCA system 100 to the EFB or other flight deck interface may provide backup intelligence to the flight crew to promote the flight crew's awareness of risk factors and overall risk…ARCA system 100 may integrate multiple risk factors that combine into a substantial overall risk, such as short runway, wet conditions, low visibility, and curved approach, and determine to generate a warning output for communication to the EFB (merging risk scores by stacking) or other flight deck interface to warn of and describe the risk factors and recommend caution…generate a warning output for communication to the EFB or other flight deck interface, implemented as a text and/or spoken word output], 0037-0039).





Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rinehart et al., (US 2018/0225976) in view of Jackson (US 2012/0166249) further in view of Mathews et al., (2020/0250596).
As per claim 6, Rinehart in view of Jackson discloses the method of claim 1, but neither Rinehart nor Jackson wherein the state data comprises a population density being overflown.
Analogous art Mathews discloses data comprises a population density being overflown (¶¶ 0002-0003 [risk along an aircraft route…taking into account…population densities…risk assessment…flight…taking into account population], 0004 [assessing risks…non-participating public…population densities along a route (population density being overflown)], 0018-0019, 0033-0040, 0059-0063 [risk is calculated…persons and property…along aircraft route…grid or geospatial unit though which the route passes…calculate risk…indication…exceeding threshold…higher risk…population density…for each geospatial unit is weighted by the area covered within the grid]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Rinehart in view of Jackson data comprises a population density being overflown as taught by analogous art Mathews in order to conduct accurate risk assessments by taking into account risk posed by flying over area with populations and obtain accurate holistic risk results since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Mathews (it is well-known to take population density information into account in aerospace and flight industry as a risk factor to mitigate and/or manage risk) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claims 20, Rinehart discloses the method of claim 18, and further discloses first aggregate risk score indicating whether a risk type by the fleet has been met or exceeded (see citations in claim 1 and 18 and also see ¶¶ 0022, 0027-0032, 0032-0033 [ARCA…determine that a combination of detected risk factors elevates the overall risk above a selected threshold…factors in combination, compared with probabilistic modeling based on historical data, justify issuing an alert…generate this alert and recommendation after determining also that the combination of risk factors involved…issue the alert and recommendation…to the EFB or other flight deck interface…[o]utputs from ARCA system 100 to the EFB or other flight deck interface may provide backup intelligence to the flight crew to promote the flight crew's awareness of risk factors and overall risk…ARCA system 100 may integrate multiple risk factors that combine into a substantial overall risk, such as short runway, wet conditions, low visibility, and curved approach, and determine to generate a warning output for communication to the EFB (merging risk scores by stacking) or other flight deck interface to warn of and describe the risk factors and recommend caution…generate a warning output for communication to the EFB or other flight deck interface, implemented as a text and/or spoken word output], 0037-0039, 0026 [fleet…airlines…operational risk…flights…associated risk levels], 0037 [fleet…summarizing sets of risk analyses for a plurality of flights], 0060 [summarizing risk analyses generated by ARCA system 100 for one or more flights; and/or one or more post-operation risk analyses 129 that ARCA system 100 stores to be available to ARCA system 100 for revising or modifying its risk modeling, e.g., by performing Bayesian updating of Bayesian network 200 to incorporate and benefit from the additional new data involved in the risk analyses of flights…generates one or more of these outputs for communication to one or more of the aircraft in the flight, an interface for a fleet operator of the aircraft, an air traffic control (ATC) authority, or an air navigation service provider (ANSP))]).
However, neither Rinehart nor Jackson explicitly state wherein the first type of risk is population overflown (note that the information stated is abstract data/information and “population overflown” is just a data label that is non-functional/non-technical and is just descriptive material – and hence not patentable subject matter (the claimed concept would’ve performed the same regardless the data type – and note that the data is used for mathematical calculations/determinations (descriptive material (data label) whose number/score is used in mathematical calculations))).
Matthews discloses wherein the first type of risk is population overflown (¶¶ 0002-0003 [risk along an aircraft route…taking into account…population densities…risk assessment…flight…taking into account population], 0004 [assessing risks…non-participating public…population densities along a route (population density being overflown)], 0018-0019, 0033-0040, 0059-0063 [risk is calculated…persons and property…along aircraft route…grid or geospatial unit though which the route passes…calculate risk…indication…exceeding threshold…higher risk…population density…for each geospatial unit is weighted by the area covered within the grid]). 
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Rinehart in view of Jackson wherein the first type of risk is population overflown as taught by analogous art Mathews in order to conduct accurate risk assessments by taking into account risk posed by flying over area with populations and obtain accurate holistic risk results since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Mathews (it is well-known to take population density information into account in aerospace and flight industry as a risk factor to mitigate and/or manage risk) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).


Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rinehart et al., (US 2018/0225976) in view of Jackson (US 2012/0166249) further in view of Gong et al., (US 2016/0292403).
As per claim 13, Rinehart discloses the method of claim 1, wherein the fleet includes an aircraft/airship (note that the information stated is abstract data/information and “airship” is just a data label that is non-functional/non-technical and is just descriptive material – and hence not patentable subject matter (the claimed concept would’ve performed the same regardless the data type; also note that an airship is an aircraft); also see ¶¶ 0003-0005 [aircraft (an airship is an aircraft and an aircraft is also an (or can be named/considered) “airship” – and in some languages the an airplane is called an airship in translation)]).
Rinehart in view of Jackson does not explicitly state an airship as in if the proper definition was claimed (the Applicant did not provide the specificity of “airship” but only stated a broad non-patentable data label and examiner is providing this additional rejection in the assumption that Applicant may have meant a lighter aircraft such as a blimp (which is a type of “airship” and a lighter aircraft – i.e. a blimp is known to be called an airship by name).
Gong discloses airship (¶ 1077 [blimps]) and also lists all the other above claimed types of air-movable crafts/aircrafts/etc., (¶ 1077 [aerial vehicles may be fixed-wing aircraft (e.g., airplane, gliders), rotary-wing aircraft (e.g., helicopters, rotorcraft), aircraft having both fixed wings and rotary wings, or aircraft having neither (e.g., blimps, hot air balloons). An aerial vehicle can be self-propelled, such as self-propelled through the air]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Rinehart in view of Jackson airships and other types of aircrafts as taught by analogous art Gong (and also left open by Rinehart itself when Rinehart states aircraft types are considered in risk assessment) in order to make accurate assessment based on type of aircraft to obtain accurate holistic risk results/reports/calculations/etc., since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Gong would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).

As per claim 15, Rinehart discloses the method of claim 1, wherein the plurality of risk modules comprises at least one of a critical battery module, a thermal runaway module, a population density module, or a ACS usage module (note that the Applicant is just listing types of module names but there is no functional/technical connection on what the particular type is and how it technically impact the core claimed concept (which itself is abstract idea) – information stated is abstract data/information and names/types of modules just a data labels that are non-functional/non-technical and are just descriptive material – and hence not patentable subject matter (the claimed concept would’ve performed the same regardless the data type); also see Fig. 1 [element 112 – provides the information that Applicant’s “modules” would provide]; ¶¶ 0003 [ARCA – and as described in the citations above for the other claims], 0017-0018 [runway surface…programming flight management system (FMS)], 0019-0020 [instrument landing system (altitude control (ACS) is included for the ILS to work)…], 0023 [real-time data 112 may include aircraft surveillance data such as automatic dependent surveillance-broadcast (ADS-B – note that this is a well-known industry used advanced flight tracker system and provides flight specific data including ACS data/information) data from the various aircraft in or near a controlled airspace, aircraft flight plan data, current crew status data, current System Wide Information Management (SWIM) data and/or other operations data, weather data from any type of weather data source, and real-time infrastructure data such as Ground Based Augmentation System (GBAS) data, glideslope status, runway status…ARCA system 100 may receive aircraft ADS-B data on an ongoing basis, which may be considered real-time aircraft surveillance data, and evaluate aircraft trajectories for any one or more aircraft in a controlled airspace based on the ADS-B data for any aircraft in the controlled airspace or associated one or more runways or airports that may continue to be relevant for aircraft still in operation], 0025, 0029).
Although Rinehart dose disclose runway module and clearly states getting and using flight and aircraft data (including altitude, position, etc.,) to making decisions based on this data, Rinehart in view of Jackson does not explicitly state critical battery module, a population density module, or a ACS usage module.
Gong discloses critical battery module, a population density module, and a ACS (altitude control) usage module (¶¶ 0138-0139 [UAV…altitude sensors…(and various other devices/sensors)], 0161 [battery stations…restore energy], 0172 [battery life], 0184 [altitude control based on regulation – UAV has altitude control system], 0194 [UAV…power usage and monitoring…include the amount of flight time remaining based on the battery and power usage information, the state of charge of the battery, or the remaining amount of estimated distance based on the battery and power usage information], 0213 [environment conditions…population density], 0320, 0381, 0490-0492 [risk analysis], 0670 [battery…state of charge, time of flight remaining, etc.,], 0795 [altitude control], 1020 [altitude control of the UAV], 1054 [population density]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Rinehart in view of Jackson at least one of a critical battery module, a thermal runaway module, a population density module, or a ACS usage module as taught by analogous art Gong in order to show where the known type of flight comes from and the type of information to obtain accurate holistic risk results since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Gong (the list of modules stated by the applicant are well-known and are used in flight analysis and safety analysis – and note that Rinehart does state ADS-B information which is known to contain a lot of the information that the listed “modules” provide (Rinehart just does not name all the “modules” from where the flight information comes from)) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).



Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Steinmann et al., (US 2018/0181144): Discusses automated flight trajectory prediction and flight trajectory-borne automated delay risk-transfer system related to airspace risks for risk sharing of a variable number of risk-exposed units by pooling resources of the risk-exposed units and by providing the risk-transfer system as a self-sufficient operable risk-transfer system based on the pooled resources for the risk-exposed units by a resource-pooling system associated with the risk-transfer system. The risk-exposed units are connected to the risk-transfer system by a plurality of payment-transfer devices configured to receive and store payments from the risk-exposed units for the pooling of their risks and resources, and an automated transfer of risk exposure associated with the risk-exposed units is provided by the risk-transfer system. 
Vaida (US 6,940,426):  Illustrates an aircraft flight risk measuring system for analyzing risks related to a flight of an aircraft. A user of the risk measuring system can be a flight dispatcher, an owner/operator, a pilot and other interested parties. The risk measuring system includes a risk management server system computer. The system computer has a two-way communication with a user computer operated by the user. An accident history database is connected to the system computer for providing accident reports related to the aircraft and other accident data. Also, a navigation database is connected to said system computer for providing airspace data, radio navigation aids, preferred routes, elevation data, geographic data and information related to a destination airport. Further, a non-static database is connected to the system computer for providing live information related to weather forecasts and data related to the aircraft's flight. As an option, a two-way communication between said system computer and an aircraft computer on board the aircraft can be included. The two-way communication used for receiving and transmitting encoded data from the aircraft when the flight is in progress.
Maguire et al., (US 8,452,625): Provides for interfacing with computer flight systems. For example, one embodiment is described wherein an unknown and/or changing inventory of aircraft, potentially including aircraft owned or operated by third parties, is managed to provide flight schedules, fare structures, and reservation inventories to computer flight systems. Another embodiment is described wherein aircraft inventory is allocated dynamically and/or adjusted in real-time in response to bookings of seats on aircraft flights in the flight schedule. Another embodiment is described wherein aircraft inventory may be changed by suppliers of aircraft, including changes to costs for using a portion of the inventory (e.g., using an aircraft for a day), and a management system may modify booking class inventories on one or more flights in the flight schedule in response.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683